Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 9, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 10, 2020. Claims 1-20 remain pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “using parameters which yield a crystalline melt trace” and “parameters yielding an amorphous melt trace are used” in lines 4-5 and 6 of claim 1. This phrasing is also used in claim 6 – “parameters yielding an amorphous melt trace are used” and “parameters yielding a crystalline melt trace are used” -- claim 7 – “different melting parameters” – claim 8 – “using parameters yielding a crystalline melt trace” -- claim 13 – “parameters yielding an amorphous melt trace are used” – claim 16 – “parameters yielding an amorphous melt trace are used” and “parameters yielding a crystalline melt trace are used” – claim 17 – “different melting parameters for the cross-section of the manufactured object and for the remaining part of the layer are used” -- and claim 20 – “parameters yielding an amorphous melt trace are used”. 
It is not clear how or which “parameters” are “used” to yield a crystalline or amorphous melt trace. It is unclear what the parameters encompass – the settings of the beam, dimensions of the scanning path, composition of the material being melted – and how these create a crystalline or amorphous melt trace.  In fact, the term “parameters” applies to multiple possible factors that would influence the process, including the laser beam properties, the starting materials themselves, the ambient conditions, etc.  Thus it is not even clear to what component the “parameters” pertains.  In order to resolve this and make the claims clear, it is suggested that “parameters of the laser beam” as used in the second paragraph of page 3 of the specification would clarify the term and distinguish from other parameters such as the alloying starting material. Claims 2-5, 9-12 and 14-1519 are rejected as they depend from claims 1 and 13 and do not solve the above issue.

Claim 1 recites the limitation "the successively melted beam paths" in line 5 of claim 1.  This phrasing is repeated in line 9 of claim 13 and line 11 of claim 20. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of beam paths, thus there is no antecedent basis for this phrasing. Claims 2-12 and 14-19 are rejected as they depend from claims 1 and 13 and do not solve the above issue.

Claim 1 recites the limitation "the successively remelted paths or spots" in lines  as well as “the scanning of successive paths or spots” in line 8. This phrasing is repeated in lines 10-12 of claim 13 and lines 13-14 of claim 20.  There is insufficient antecedent basis for these limitations in the claim.  
Initially, as there is no previous recitation of remelted beam paths, there is no antecedent basis for this phrasing.  
Further, there is no recitation of “spots” being created or present in claim 1, and thus the term “scanning of successive paths or spots” is unclear.  
Still further, the later phrasing – the scanning of successive paths or spots -- raises issues of which paths (or spots) are being referenced: the paths of the melting or the paths of the remelting. 
Claim 2 uses this phrasing as well, so care should be taken to match the new phrasing of claim 1 with claim 2. Claims 2-12 and 14-19 are rejected as they depend from claims 1 and 13 and do not solve the above issue.
	
	Claim 9 recites the limitation "the initial material" in lines 1-2 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 recites “an alloying starting material” there is no “initial material” in claim 1, and thus it is unclear as to what this refers or encompasses. 

Claim 18 recites the limitation “the part of the material which is not a cross-section of the manufactured object, the step of using parameters yielding a crystalline melt trace is performed multiple times.” It is not clear what is meant by multiple crystalline melting of each layer being used. The process parameters are being used, but the melting itself is not being used. This could be cured using language such as “…the part of the layer of the material which is not a cross-section of the manufactured object, the step of using parameters of the laser beam yielding a crystalline melt trace is performed multiple times”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art to the claims is Ye, Nakamoto, and Li.
Ye, Xiaoyang, and Yung C. Shin. "Synthesis and characterization of Fe-based amorphous composite by laser direct deposition." Surface and Coatings Technology 239 (2014): 34-40 hereinafter Ye
Nakamoto et al. (JP5760222 with provided Espacenet machine translation) hereinafter Nakamoto
Li et al. (CN-104480462-A with provided Espacenet machine translation) hereinafter Li
Ye discloses additive manufacturing of Fe-based amorphous composites (Ye, title) using a laser power of 350W, a scanning speed of 36mm/s, beam size of 0.5 mm, time interval between tracks of 5 seconds, and hatch spacing of 0.381 mm (Ye, pg. 35, table 1). While Ye discloses the basic parameters for additive manufacturing amorphous alloys, Ye does not disclose where the material layer is melted twice, nor where the surface power density is lower in the first melting as opposed to the remelting.
Nakamoto relates to a method for making metallic glass molded body out of layers of powdered materials in an additive manner (Nakamoto, abstract). Nakamoto discloses that to form a body having high accuracy in addition to metallic glass density, the scanning speed of the laser beam is set slow and the powder is irradiated (Nakamoto, pg. 10, lines 381-384). Nakamoto discloses after accurately modeling the shape of the finally formed metallic glass body, the scanning speed is set high and the material powder layer is irradiated with the laser 
However, Nakamoto does not disclose that the first melting uses parameters which yield a crystalline melt trace, nor that the surface power density in the first melting is lower than in the remelting. These deficiencies are not cured by Ye.
Finally, Li discloses a laser preparation method of an iron-based amorphous coating (Li, abstract).  Li discloses preparing an iron-based alloy cladding metal powder and feeding the powder to a continuous fiber laser to perform cladding can then cooling to room temperature to create a layer of iron-based alloy coating on the substrate (Li, claim 1). Li discloses that the first melting step is performed using laser power 200-1000W, the spot diameter 1-2mm, the overlap rate 0.3-0.5, and the scanning speed 300-2000mm/min (Li, claim 1). 
Li then discloses a remelting process of the layer put down in the previous step involving laser power 500-2000W, the spot 1-2mm, the overlap rate 0.3-0.5, the scanning speed 600-3000mm/min (Li, claim 1). So Li discloses both melting a layer using parameters close to the claimed parameters (i.e. producing a crystalline melt trace) and remelting the layer using a higher surface power density. However, Li is clear that it is disclosing a process for an amorphous coating (Li, claim 1: “A laser preparation method of iron-based amorphous coating”). Claims 1, 13 and 20 claim that these are methods of manufacturing three dimensional objects. An object is a stand-alone, independent part or article. A coating however requires a permanent substrate of some type while additively manufactured objects are detached from substrates or supports onto which they are built. Thus, Li’s disclosure does not read upon the claims. 

Therefore this art, even when taken together, does not fairly suggest a method for additive manufacturing of three-dimensional objects from metallic glasses where successive layers of alloying starting material are melted twice, first with a crystalline melt trace followed by an amorphous melt trace, where the power density in the first melting is lower than in the remelting. Thus claims 1, 13, and 20 are free from the art. As the independent claims are free from the art, claims 2-12 and 14-19 are also free from the art due at least to their dependency from claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733